DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 02/09/2021 in which claims 8-9 (CANCELLED) and claims 1, 10, 11, 15, and 17 were (AMENDED), has been fully considered and entered.

Response to Arguments
3.	Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 

The applicant(s) asserts with first and second arguments (on pages 7-11) that neither Christiansen nor Ha taken alone or in combination teaches or suggests the features of “based on a determination that passage through the crosswalk is possible, capture an image of the a first side of the robot via the at least one camera, wherein the first of the robot corresponds to a direction in which a vehicle traveling forward approaches the crosswalk” (emphasis added) and as required by amended independent claims 1 and 17.  However, the examiner respectfully disagrees. The examiner first notes that the term “first side” of the robot is vague terminology and provides no clear specific details as to what particularly “a first side” of the robot is (e.g. “front side, back/rear side, left side, or right side”). Thus, taking broadest reasonable interpretation herein, the examiner notes that Christiansen discloses the well-known concept of “based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), capture an image of a first side of the robot (see paragraph [0042], where the examiner notes that digital video recording (e.g. “image”) of the robot includes the travel of the robot to (e.g. “front and/or back side of robot in a forward direction”) and from the crosswalk”) via that at least one camera (see fig. 4 unit 105), wherein the first side of the robot (see fig. 8 unit 234, e.g. “front and/or back side of robot 234”) corresponds to a direction in which a vehicle traveling forward (see fig. 8, where the examiner notes by referring to fig. 8 that vehicle 238 is approaching the diagonal slanted lined “crosswalk” in a forward directional manner) approaches the crosswalk (see fig. 8, e.g. “diagonal slanted lines = crosswalk”, paragraph [0039]). On the other hand, although it is true that Christiansen fails to explicitly disclose the features of determining at least one obstacle from the capture image; and control the at least one motor to control the movement of the robot through the crosswalk to avoid the determined at least one obstacle as specified and required in amended independent claims 1 and 17, the examiner does not rely on Christiansen to teach such capabilities. Therefore, the examiner merely introduced Ha to teach the well-known concept such that to determine at least one obstacle from the capture image (see Ha, fig. 8 unit 211, paragraphs [0075] and [0136]); and control (see Ha, fig. 3 unit 34) the at least one motor (see Ha, fig. 3 unit 36) to control the movement (see Ha paragraph [0090]) of the robot (see Ha fig. 3 unit 30) through the crosswalk (see Ha, fig. 1) to avoid (see Ha, paragraphs [0048] and [0051], where the examiner notes that the robot 30 is capable to move along the guide rail 10 in a backward/reversed state and/or move to the other side of the crosswalk) the determined at least one obstacle (see Ha, fig. 1, paragraph [0056], e.g. “when an obstacle is placed on the guide rail 10 of the crosswalk system”)

Accordingly, the examiner respectfully maintains the rejections of claims 1-7 and 10-20 and applicability of the prior art used.  For at least these reasons, since claims 2-7 and 10-16 depend from independent claim 1, and claims 18-20 depend from independent claim 17, these dependent claims are rejected for the same or similar reasons as the claims from which they depend for the reasons set forth above. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. (“Christiansen”) (US Pub. No.: 2016/0122956 A1) in view of Ha et al. (“Ha”) (US Pub. No.: 2012/0101632 A1).

In regards to claim [1], Christiansen discloses a robot (see fig. 4 unit 120) comprising:
at least one motor (see fig. 4 unit 144 or fig. 5B units 168) configured to control a movement (see paragraph [0034]) of the robot (see paragraphs [0010] and [0038]); a memory (see fig. 4 unit 125) configured to store map data (see fig. 4 unit 134 and fig. 8); at least one camera (see fig. 4 unit 105 or 123); and a processor (see paragraph [0027]) configured to: determine, while the robot is moving (see fig. 7 unit 202), whether a crosswalk passage situation occurs  (see fig. 7 unit 204 → unit 220, fig. 9 unit 267, paragraph [0038-0039]) based on the map data (see fig. 4 unit 134 and fig. 8) and a traveling route (see fig. 7 unit 212 or 222, paragraph [0042], e.g. “travel of the robot to and from the crosswalk”), and control the at least one motor (see fig. 4 unit 142) to move the robot through the crosswalk (see fig. 7 unit 202, fig. 8 unit 234, paragraphs [0039-0040] based on a determination that passage through the crosswalk is possible (see fig. 7 unit 204 → unit 220, fig. 9 unit 267, paragraph [0038-0039]), and based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), capture an image of a first side of the robot (see paragraph [0042], where the examiner notes that digital video recording (e.g. “image”) of the robot includes the travel of the robot to (e.g. “front and/or back side of robot in a forward direction”) and from the crosswalk”) via that at least one camera (see fig. 4 unit 105), wherein the first side of the robot (see fig. 8 unit 234, e.g. “front and/or back side of robot 234”) corresponds to a direction in which a vehicle traveling forward (see fig. 8, where the examiner notes by referring to fig. 8 that vehicle 238 is approaching the diagonal slanted lined “crosswalk” in a forward directional manner) approaches the crosswalk (see fig. 8, e.g. “diagonal slanted lines = crosswalk”, paragraph [0039]).
Yet, Christiansen fails to explicitly disclose to determine a signal state of a traffic light associated with a crosswalk in the crosswalk passage situation based on a determination that the crosswalk passage situation occurs, determine whether passage through the crosswalk is possible based on the determined signal state; determine at least one obstacle from the capture image; and control the at least one motor to control the movement of the robot through the crosswalk to avoid the determined at least one obstacle as specified in the amended claim.
However, in the same field of endeavor, HA teaches the well-known concept to determine a signal state of a traffic light (see fig. 7 unit 101 → “Yes”, paragraph [0118], e.g. “walk signal”) associated with a crosswalk  (see fig. 4 ) in the crosswalk passage situation based on a determination that the crosswalk passage situation occurs (see abstract, paragraph [0048] and [0078], where the examiner notes that when the traffic signal is changed to the walk signal 101 a voice signal is output indicating that it is safe for a pedestrian to cross the crosswalk 106), determine whether passage through the crosswalk is possible (see abstract, paragraphs [0048] and [0078]) based on the determined signal state (see fig. 7 unit 101 → “Yes”, paragraph [0118], e.g. “walk signal”); determine at least one obstacle from the capture image (see fig. 8 unit 211, paragraphs [0075] and [0136]); and control (see fig. 3 unit 34) the at least one motor (see fig. 3 unit 36) to control the movement (see paragraph [0090]) of the robot (see fig. 3 unit 30) through the crosswalk (see fig. 1) to avoid (see paragraphs [0048] and [0051], where the examiner notes that the robot 30 is capable to move along the guide rail 10 in a backward/reversed state and/or move to the other side of the crosswalk) the determined at least one obstacle (see fig. 1, paragraph [0056], e.g. “when an obstacle is placed on the guide rail 10 of the crosswalk system”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Christiansen above by incorporating the proposed teachings of HA above to perform such a modification to provide a crosswalk walking assistance method and system that is capable of determining a signal state of a traffic light associated with a crosswalk in the crosswalk passage situation based on a determination that the crosswalk passage situation occurs, determining whether passage through the crosswalk is possible based on the determined signal state; determining at least one obstacle from the capture image; and controlling the at least one motor to control the movement of the robot through the crosswalk to avoid the determined at least one obstacle as well as to the solve the problem in a case where a pedestrian crosses at a crosswalk according to a signal of traffic lights. If a change period of the signal of the traffic lights is short or the number of pedestrians is large, the signal of the traffic lights may be changed even when the pedestrians have not finished crossing at the crosswalk. This may cause a dangerous situation in a school zone in which children who are not well-acquainted with the traffic signals frequently walk.  This also causes a dangerous situation in a zone in which the old and the infirm frequently walk as taught by HA et al. (see HA, paragraph [0005-0006]), thus enhancing traffic light crosswalk control capabilities.


	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0027]) is further configured to capture an image of a first side (see fig. 9 unit 248 → “Yes”, paragraphs [0028] and [0040]) via the at least one camera (see fig. 4 unit 105) when it is determined that passage through the crosswalk is possible (see fig. 7 unit 204 → unit 220, fig. 9 unit 267, paragraph [0038-0039]), and wherein the first side is determined (see fig. 9 unit 248 → “Yes”, paragraphs [0028] and [0040]) based on a vehicle traveling direction of a street in which the crosswalk is installed (see fig. 8).

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 8 (see the above rejection of claim 8), wherein the processor (see paragraph [0027]) is further configured to: determine at least one obstacle (see fig. 9 unit 247, paragraph [0028]) from the captured image (see fig. 9 unit 248) of the first side (see fig. 9 unit 247), and control the at least one motor (see fig. 4 unit 142) to move the robot (see paragraphs [0010] and [0038]) based on the determined at least one obstacle (see fig. 9 unit 247, paragraph [0028]).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0027]) is further configured to control the at least one motor (see fig. 4 unit 142) to not enter the crosswalk (see fig. 7 unit 222) when approaching the determined at least one obstacle (see fig. 7 unit 218, fig. 9 unit 247, paragraph [0028]).

	As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0027])  is further configured to: determine a movement direction and a movement speed (see fig. 12) of each of the at least one obstacle (see fig. 12 unit 304) from the captured image of the first side (see fig. 9 unit 248), predict whether the at least one obstacle and the robot will collide (see paragraph [0019]) based on the determination of the movement direction and the movement speed (see fig. 12), and control the at least one motor (see fig. 4 unit 142) not to enter the crosswalk (see fig. 7 unit 222) when a collision is predicted (see paragraph [0019]).

	As per claim [12], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 11 (see the above rejection of claim 11), wherein the processor (see paragraph [0027]) is further configured to control the at least one motor (see fig. 4 unit 142) to enter the crosswalk (see fig. 8 and fig. 9 unit 260) when a collision is not predicted (see fig. 8 and fig. 9 unit 264 → “YES”).

	As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 12 (see the above rejection of claim 12), wherein the processor (see paragraph [0027]) is further configured to: determine that the robot reaches a predetermined distance from a point (see fig. 7 unit 212) of the crosswalk (see fig. 8) based on a position information (see fig. 4 unit 134) of the robot (see fig. 4 unit 120) or the captured image, control (see fig. 4 unit 122) the at least one camera (see fig. 7 unit 105) to capture an image of a second side opposite to the first side (see fig. 3 units 64, e.g. “different placement cameras 64”), and control the at least one motor (see fig. 4 unit 142) based on the captured image of the second side (see fig. 3 units 64, e.g. “different placement cameras 64”).

	As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 13 (see the above rejection of claim 13), wherein the at least one camera (see fig. 3 unit 64) includes: a first camera disposed to face a front side of the robot (see fig. 3 units 64, e.g. “different placement cameras 64 on robot”); a second camera disposed to face the first side of the robot (see fig. 3 units 64, e.g. “different placement cameras 64 on robot”); and a third camera disposed to face the second side of the robot (see fig. 3 units 64, e.g. “different placement cameras 64 on robot”), and wherein the processor (see paragraph [0027]) is configured to selectively activate (see fig. 9 unit 248) at least one of the second camera or the third camera (see fig. 3 units 64, e.g. “different placement cameras 64 on robot”) to capture the image of the first side (see fig. 9 unit 248) or the image of the second side (see fig. 3 units 64, e.g. “different placement cameras 64 on robot”).

	As per claim [15], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0027]) is further configured to: obtain remaining time information (see fig. 9, e.g. “wait until safe to cross”) of a passable signal of the traffic light corresponding to the crosswalk before entering the crosswalk (see fig. 9 unit 267), and determine whether passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267) based on the obtained remaining time information (see fig. 9, e.g. “wait until safe to cross”), wherein the at least one motor to control the movement (see paragraph [0034]) of the robot (see paragraphs [0010] and [0038]) further comprises moving the robot (see paragraphs [0010] and [0038]) through the crosswalk (see fig. 1 and fig. 9 unit 260) or waiting at a standby position (see paragraphs [0083] and [0098]) of the crosswalk (see fig. 1 or fig. 4) based on the determination of whether passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267).

	As per claim [16], most of the limitations have been noted in the above rejection of claim 1. In addition, Christiansen discloses the robot of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0027]) is further configured to: obtain remaining time information (see fig. 9, e.g. “wait until safe to cross”) of a passable signal of the traffic light during passage through the crosswalk (see fig. 9 unit 264 → “YES” → unit 267), determine a traveling speed (see abstract, fig. 12) based on the obtained remaining time information (see fig. 9, e.g. “wait until safe to cross”) and a remaining distance of the crosswalk (see fig. 8), and control the at least one motor (see fig. 4 unit 142) according to the determined traveling speed (see abstract, fig. 12).

6.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. (“Christiansen”) (US Pub. No.: 2016/0122956 A1) in view of Peterson et al. (“Peterson”) (US Pub. No.: 2018/0297210 A1), and further in view of Ha et al. (“Ha”) (US Pub. No.: 2012/0101632 A1).

	In regard to claim [17], Christiansen discloses a robot (see fig. 1) comprising: at least one motor (see fig. 5B unit 168) configured to control a movement (see paragraph [0034]) of the robot (see fig. 9 unit 260); a memory configured to store (see fig. 4 unit 125) map data (see fig. 4 unit 134 or fig. 8); at least one camera (see fig. 4 unit 105); and a processor (see paragraph [0027]) configured to: determine (see fig. 9), while the robot is moving (see fig. 9 unit 260), whether a crosswalk passage situation occurs (see fig. 9 unit 264 → “YES” → unit 267) based on the map data (see fig. 4 unit 134 or fig. 8), control (see fig. 4 unit 122) the at least one camera (see fig. 4 unit 105), and control the at least one motor (see fig. 4 unit 142) to move the robot through the crosswalk (see fig. 7 unit 202 or unit 212, paragraphs [0010] and [0038]) based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), and based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), capture an image of a first side of the robot (see paragraph [0042], where the examiner notes that digital video recording (e.g. “image”) of the robot includes the travel of the robot to (e.g. “front side and/or back side of robot in a forward direction”) and from the crosswalk”) via that at least one camera (see fig. 4 unit 105), wherein the first side of the robot (see fig. 8 unit 234, e.g. “front and/or back side of robot 234”) corresponds to a direction in which a vehicle traveling forward (see fig. 8, where the examiner notes by referring to fig. 8 that vehicle 238 is approaching the diagonal slanted lined “crosswalk” in a forward directional manner) approaches the crosswalk (see fig. 8, e.g. “diagonal slanted lines = crosswalk”, paragraph [0039]).
	Yet, Christiansen fails to explicitly disclose such that at least one camera to capture a side image with respect to the robot; and to determine whether passage through a crosswalk is possible based on the captured side image as specified in the amended claim.
	However, in the same field of endeavor, Peterson teaches the well-known concept of at least one camera (see fig. 3 unit S100’, e.g. “set of cameras of a robot”) to capture a side image with respect to the robot (see paragraphs [0020] and [0036], e.g. “video stream of the areas to the left and right of the robot”); and to determine whether passage through a crosswalk is possible (see paragraph [0038], where camera views (e.g. “side images”) of crosswalk-related features (e.g., traffic lights; crossing indicators, such as those indicating that pedestrians may walk freely) based on the captured side image (see paragraphs [0020] and [0036], e.g. “left and right video streams”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Christiansen above by incorporating the proposed teachings of Peterson above to perform such a modification to provide method and system that is capable of capturing a side image with respect to a robot; and to determine whether passage through a crosswalk is possible based on the captured side image as well as to the solve the problem in a case where robots can be equipped with many sensors to enable operation and data collection from the surroundings of the robot.  These sensors typically collect vast quantities of data continuously or nearly-continuously as the robot is operating, under human control or otherwise.  The robots are also typically connected to a network (e.g., the Internet) by one or more uplinks of varying types.  These networks typically lack the capacity or capability to uplink the data collected by the sensors in real time or near real time, which may be useful for robot operation (e.g., teleoperation).  This can result in real time data loss and degradation, inadequate and/or incomplete robot control, as well as the inability to recall lost data for future use as taught by Peterson et al. (see Peterson, paragraph [0003]), thus enhancing camera viewing capabilities of surrounding areas of a robot while at a crosswalk location.
Although Christiansen discloses a robot (see fig. 1) comprising: at least one motor (see fig. 5B unit 168) configured to control a movement (see paragraph [0034]) of the robot (see fig. 9 unit 260); a memory configured to store (see fig. 4 unit 125) map data (see fig. 4 unit 134 or fig. 8); at least one camera (see fig. 4 unit 105); and a processor (see paragraph [0027]) configured to: determine (see fig. 9), while the robot is moving (see fig. 9 unit 260), whether a crosswalk passage situation occurs (see fig. 9 unit 264 → “YES” → unit 267) based on the map data (see fig. 4 unit 134 or fig. 8), control (see fig. 4 unit 122) the at least one camera (see fig. 4 unit 105), and control the at least one motor (see fig. 4 unit 142) to move the robot through the crosswalk (see fig. 7 unit 202 or unit 212, paragraphs [0010] and [0038]) based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), and based on a determination that passage through the crosswalk is possible (see fig. 9 unit 264 → “YES” → unit 267), capture an image of a first side of the robot (see paragraph [0042], where the examiner notes that digital video recording (e.g. “image”) of the robot includes the travel of the robot to (e.g. “front and/or back side of robot in a forward direction”) and from the crosswalk”) via that at least one camera (see fig. 4 unit 105), wherein the first side of the robot (see fig. 8 unit 234, e.g. “front and/or back side of robot 234”) corresponds to a direction in which a vehicle traveling forward (see fig. 8, where the examiner notes by referring to fig. 8 that vehicle 238 is approaching the diagonal slanted lined “crosswalk” in a forward directional manner) approaches the crosswalk (see fig. 8, e.g. “diagonal slanted lines = crosswalk”, paragraph [0039]), the combination of teachings of Christiansen and Peterson fails to explicitly disclose to determine at least one obstacle from the capture image; and control the at least one motor to control the movement of the robot through the crosswalk to avoid the determined at least one obstacle as specified in the amended claim.
However, in the same field of endeavor, HA further teaches the well-known concept to determine a signal state of a traffic light (see fig. 7 unit 101 → “Yes”, paragraph [0118], e.g. “walk signal”) associated with a crosswalk  (see fig. 4 ) in the crosswalk passage situation based on a determination that the crosswalk passage situation occurs (see abstract, paragraph [0048] and [0078], where the examiner notes that when the traffic signal is changed to the walk signal 101 a voice signal is output indicating that it is safe for a pedestrian to cross the crosswalk 106), determine whether passage through the crosswalk is possible (see abstract, paragraphs [0048] and [0078]) based on the determined signal state (see fig. 7 unit 101 → “Yes”, paragraph [0118], e.g. “walk signal”); determine at least one obstacle from the capture image (see fig. 8 unit 211, paragraphs [0075] and [0136]); and control (see fig. 3 unit 34) the at least one motor (see fig. 3 unit 36) to control the movement (see paragraph [0090]) of the robot (see fig. 3 unit 30) through the crosswalk (see fig. 1) to avoid (see paragraphs [0048] and [0051], where the examiner notes that the robot 30 is capable to move along the guide rail 10 in a backward/reversed state and/or move to the other side of the crosswalk) the determined at least one obstacle (see fig. 1, paragraph [0056], e.g. “when an obstacle is placed on the guide rail 10 of the crosswalk system”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Christiansen and Peterson above by further incorporating the proposed teachings of HA above to perform such a modification to provide a crosswalk walking assistance method and system that is capable of determining at least one obstacle from the capture image; and controlling the at least one motor to control the movement of the robot through the crosswalk to avoid the determined at least one obstacle as well as to the solve the problem in a case where a pedestrian crosses at a crosswalk according to a signal of traffic lights. If a change period of the signal of the traffic lights is short or the number of pedestrians is large, the signal of the traffic lights may be changed even when the pedestrians have not finished crossing at the crosswalk. This may cause a dangerous situation in a school zone in which children who are not well-acquainted with the traffic signals frequently walk.  This also causes a dangerous situation in a zone in which the old and the infirm frequently walk as taught by HA et al. (see HA, paragraph [0005-0006]), thus enhancing traffic light crosswalk control capabilities.


	As per claim [18], most of the limitations have been noted in the above rejection of claim 1. Although, Christiansen discloses the robot of claim 17 (see the above rejection of claim 17), wherein the at least one camera (see fig. 4 unit 105), Christian fails to explicitly disclose a first camera configured to a front image with respect to the robot; a second camera configured to capture a first side image with respect to the robot; and a third camera configured to capture a second side image with respect to the robot, and wherein the processor is further configured to cause at least one of the second camera or the third camera to capture the side image with respect to the robot based on a determination that the crosswalk passage situation occurs as claimed.
	However, Peterson teaches the well-known concept of a first camera configured to a front image with respect to the robot (see paragraph [0020]); a second camera configured to capture a first side image with respect to the robot (see paragraph [0020]); and a third camera configured to capture a second side image with respect to the robot (see paragraph [0020]), and wherein the processor (see paragraph [0014] and [0031]) is further configured to cause at least one of the second camera or the third camera to capture the side image with respect to the robot (see paragraph [0020]) based on a determination that the crosswalk passage situation occurs (see paragraph [0038], where camera views (e.g. “side images”) of crosswalk-related features (e.g., traffic lights; crossing indicators, such as those indicating that pedestrians may walk freely). Same motivation as to claim 17 applies here. 

	As per claim [19], most of the limitations have been noted in the above rejection of claim 1. Yet, Christiansen discloses the robot of claim 18, wherein the processor is configured to set a priority of processing the side image to be higher than priority of processing the front image as claimed.
	However, Peterson teaches the well-known concept of the robot of claim 18 (see the above rejection of claim 18), wherein the processor see paragraph [0014] and [0031]) is configured to set a priority (see paragraph [0036]) of processing the side image (see paragraph [0020]) to be higher (see paragraphs [0039] and [0048]) than priority (see paragraph [0035]) of processing the front image (see paragraph [0020]). Same motivation as to clam 17 applies here. 

	As per claim [20], most of the limitations have been noted in the above rejection of claim 1. Although, Christiansen discloses the robot of claim 18 (see the above rejection of claim 18), wherein each of the at least one camera (see fig. 3 unit 64 or fig. 4 unit 105) is rotatable about a vertical axis (see fig. 5B unit 168), wherein the robot includes at least one rotary motor (see fig. 5B unit 168) for rotating (see fig. 4 unit 142) the at least one camera  (see fig. 5B unit 168), and wherein the processor (see paragraph [0027]) is further configured to: control a rotary motor (see fig. 4 unit 142) of the at least one rotary motor (see fig. 5B unit 168) corresponding to the first camera (see fig. 4 unit 105), Yet, Christiansen fails to explicitly disclose to capture the side image via the first camera based on a determination that the crosswalk passage situation of the crosswalk occurs, capture a front image with respect to the robot via the second camera, and set priority of processing the side image to be higher than priority of processing the front image as claimed.
	However, Peterson teaches to capture the side image via the first camera (see paragraph [0020]) based on a determination that the crosswalk passage situation of the crosswalk occurs (see paragraph [0038], where camera views (e.g. “side images”) of crosswalk-related features (e.g., traffic lights; crossing indicators, such as those indicating that pedestrians may walk freely), capture a front image with respect to the robot via the second camera (see paragraph [0020]), and set priority (see paragraph [0036) of processing the side image (see paragraph [0020]) to be higher (see paragraphs [0039] and [0048]) than priority of processing (see paragraph [0035]) the front image (see paragraph [0020]). Same motivation as to claim 17 applies here. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tokuyama et al (US Pub. No.: 2017/0017237) discloses an autonomous moving object.

	Nallapa et al. (US Pub. No.: 2019/0236341 A1) discloses validating gesture recognition capabilities of automated systems.

	Tsuchiya et al. (US Pub. No.: 2020/0027371 A1) discloses learning toy, mobile body for learning toy, panel for learning toy, and portable information processing terminal for learning toy.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
April 1, 2021